Citation Nr: 1307319	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  06-25 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a scar above the left eye.

3.  Entitlement to service connection for joint pains.

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to July 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction of the Veteran's case is currently at the RO in St. Petersburg, Florida.  

The Veteran's case was originally before the Board in October 2009.  At that time, the issues of service connection for a back disability and joint pains were developed on appeal as separate issues.  The Board remanded the case for further development of the two separate issues.

The case was processed on remand by the Appeals Management Center (AMC).  Some of the requested development was conducted.  The AMC issued a supplemental statement of the case (SSOC) to reflect a re-adjudication of the Veteran's claim in August 2011.  At that time, the AMC combined the two issues of a back disability and joint pains into a single issue and returned the case to the Board.  

The Board again remanded the case for further development, to include obtaining an examination to address the now combined two issues in May 2012.  An examination was provided in June 2012; however, the report did not comply with the Board's remand instructions.  The examination focused on the Veteran's claimed back disability and did not address his claimed joint pains issue.  The examination was inadequate for additional reasons.

As a new examination is required, the Board finds that the two issues, back disability and joint pains, should be identified as separate issues and adjudicated separately to provide for a clear assessment of the Veteran's claimed disabilities.  

The issues of entitlement to service connection joint pains and a back disability as well as entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not support a finding of a diagnosis of hypertension during the appeal.

2.  The Veteran has a scar on the left eyelid and there is a reasonable basis to attribute such disability to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated by active military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012). 

2.  The Veteran has a scar on the left eyelid disability that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided with initial notice on how to substantiate his claim in February 2003.  The Veteran submitted private treatment records in response to the notice letter.  He was further advised that his service treatment records (STRs) were not available at the time in August 2004.  He was asked to provide specific evidence of treatment for his claimed disabilities.  The Veteran did not provide any additional evidence at that time.

The Veteran's claim was denied in April 2005.  He was afforded additional notice, to include the notice required by the Court in Dingess, in May 2006.  He submitted additional private medical evidence in response to the notice letter.

Although the Veteran was not provided complete notice with respect to his claims until May 2006, after the initial adjudication of the claim in April 2005, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency re-adjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that all pertinent available STRs and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. His case was remanded twice for additional development.

The Veteran has been afforded appropriate VA examinations.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal and decided herein.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the claimed disability.  The Veteran has also been afforded an opportunity for a local hearing or a hearing before the Board, but elected to not have a hearing.  Accordingly, the Board will address the merits of the Veteran's claim.  

II.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

In order for service connection to be granted for a claimed disability, there must be evidence of the current existence of such claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current disability is a prerequisite to an award of service connection). 

Hypertension

The Veteran served on active duty from January 1988 to July 1991.  Information in his personnel records reflects that his unit was deployed from Germany to Saudi Arabia in support of Operations Desert Shield/Desert Storm.  The Veteran served in Southwest Asia from December 1990 to May 1991.  

The Veteran is seeking entitlement to service connection for hypertension.  He submitted his claim in October 2002.  He did not list any source of treatment for his claimed disability at that time.

A review of his STRs is negative for evidence of a finding of hypertension.  

The Veteran provided medical evidence from a Dr. Ruiz in response to his VCAA notice letter of February 2003.  The records related to a cardiac evaluation of a complaint of chest pain in September 1999.  The records do not include a diagnosis of hypertension.  The records included several blood pressure readings, to include before, during and after a stress test.  The last reading was 170/80 at one minute after exercise; however, Dr. Ruiz did not find this to represent anything abnormal, to include hypertension.  The stress test was said to be normal.

The Veteran submitted a general medical examination report from F. L. Padron, M.D., that was dated in June 2006.  Dr. Padron recorded a history from the Veteran that he was hypertensive.  There is no indication that any other medical information was available during the examination.  In taking a history from the Veteran, Dr. Padron recorded that there was no history of chest pain.  This was despite the prior evaluation by Dr. Ruiz because of a complaint of chest pain.  Only one blood pressure reading was taken and it was 130/80.  There was no mention of any medication to treat the Veteran for hypertension.  One impression from the examination was that the Veteran had hypertension that was poorly controlled.  There is no indication in the report as to the basis for this impression, especially in light of just the one blood pressure reading.  

Associated with the claims folder are VA treatment records that cover a period from March 2004 to October 2012.  There is no diagnosis of hypertension in the records and no mention of the Veteran being diagnosed and treated for hypertension by a non-VA physician or other healthcare provider.  The records contain multiple blood pressure readings that are consistent with those reported below at the time of VA examinations.  

The Veteran was afforded a VA examination in February 2010.  The examiner reviewed the claims folder and interviewed the Veteran.  His conclusion was that there was no evidence of hypertension at the time of the examination or of record.  The Veteran's three blood pressure readings were 125/89, 124/78, and 124/79 at that time.  He was also afforded a VA examination to assess several other issues in March 2011.  The examiner stated there was no evidence of pulmonary hypertension and the Veteran's three blood pressure readings at that time were 119/64, 117/71, and 115/75.  This later examination was not included in the claims folder until May 2012.

The Board remanded the case for additional development in May 2012.  The Board noted the discrepancy in the record where Dr. Padron had provided an unsupported diagnosis of hypertension while the VA examination of February 2010 had not found evidence of hypertension.  The Veteran was to be examined on remand.

The Veteran was examined in June 2012.  The examiner reviewed the claims folder in addition to interviewing the Veteran.  The Veteran did not provide any indication of treatment for hypertension.  The examiner noted the Veteran had blood pressure readings of 123/75 and 119/79 at the time of the examination and 110/73 in April 2012 and 113/82 in February 2012.  The examiner concluded that the Veteran did not have hypertension.

The Veteran has not provided any additional evidence in support of his claim for service connection for hypertension.  He did not identify the basis for the claim with his original submission in October 2002.  He provided the June 2006 report from Dr. Padron, which is the only diagnosis of hypertension of record.  There is no evidence of treatment of the claimed condition at any time during the pendency of the appeal.  

The Board has weighed the report from Dr. Padron in light of all of the other medical evidence of record, to include the several VA examination reports as well as the VA treatment records extending from 2004 to 2012.  Those sources of medical evidence are negative for a diagnosis or history of hypertension with multiple blood pressure readings and specific negative assessments of the Veteran's claim of hypertension.  The Board finds that no probative value can be accorded to Dr. Padron's report.  The history he recorded of the Veteran being hypertensive is based entirely on the unsubstantiated history from the Veteran.  There is only one blood pressure reading in the examination report and it is not indicative of hypertension.  Dr. Padron provides no rationale for his opinion that the Veteran has hypertension or that it is poorly controlled.  See Reonal v. Brown, 5, Vet. App. 458, 461 (1993) (An opinion based upon an inaccurate factual premise has no probative value.)

VA requires more than one blood pressure reading and provides information of the systolic and diastolic readings generally required for a diagnosis of hypertension

Note 1: Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.

See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Those readings were clearly not present in the one reading from Dr. Padron and are not reflected at any time in the other medical evidence of record.

The Board has considered that the Veteran is competent to provide lay evidence as to his belief that he has hypertension.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent, in this case, to provide a diagnosis of his condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").

Thus, the Board concludes that the evidence of record does not establish a diagnosis of hypertension at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007) (A claimant may still be entitled to service connection for a disability even if that disability may be resolved during the pendency of the claim).  The Veteran's claim for service connection for hypertension is denied.  See Rabideau, Brammer.

Scar Above the Left Eye

As noted, the Veteran served on active duty from January 1988 to July 1991.  His military occupational specialty (MOS) was as an M1 tank armor crewman.  The Veteran was assigned to a tank battalion in Germany that was transferred to service in Saudi Arabia in December 1990.

The Veteran has told VA examiners, in September 2010 and again in June 2012, that he incurred the scar while working in his MOS in 1991.  He said he was using a crowbar as tool on his tank and a piece of metal flew away and struck him in the eyelid.  He reported that he received treatment in the form of an antibiotic for his eye and was made to wear a patch.  The scar healed without incident and the injury did not affect the Veteran's visual acuity.

The Veteran's STRs do not include entries dated after 1990, to include a separation physical examination.  However, the type of injury described by the Veteran is consistent with his MOS and the place, type and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  Further, the Veteran is competent to provide such evidence of the event.  There is no basis to question his credibility in this instance.  Thus, the Board finds that, resolving all reasonable doubt in favor of the Veteran, that service connection for the scar on the left eyelid is in order.  



ORDER

Service connection for hypertension is denied.

Service connection for a scar above the left eye is granted.


REMAND

As noted in the Introduction, the Veteran's claim for service connection for a back disability and joint pain disability was developed as two separate issues from the date of his claim in 2002.  The AMC issued the above-referenced SSOC in August 2011.  The SSOC combined the two issues of back and joint pains disabilities.  In addition, the SSOC also stated that there was no record or documentation of treatment of a back injury in service.  

The Board remanded the case for a VA examination in May 2012.  The Veteran was examined in June 2012.  The examiner stated that she had reviewed the claims folder.  In that regard, she said the Veteran's STRs were silent with regard to any incident of back pain during service.  She also relied on the Veteran's report of having back pain over the last 10 years as indicative of a disability not originating in service.  However, the examiner was incorrect in her assessment of the record.  

The Veteran's STRs contain an entry dated in November 1990 that clearly relates to treatment for back pain.  The entry noted that the pain was not attributed to any specific injury at the time.  In fact, it was noted that the Veteran had "no idea" as to how he injured his back.  

In addition to his own statements, the Veteran submitted a statement from an individual that served with him during Operation Desert Storm.  The individual stated that he witnessed the Veteran injuring his back while loading ammunition in a tank.  He further reported that the Veteran received treatment for his back injury and that the Veteran was placed on lifting restrictions as a result of the injury.  

The Board has already noted that the Veteran's STRs do not contain treatment entries dated after 1990, to include a separation physical examination or medical history form from the Veteran.  The incident described by the witness statement is consistent with the Veteran's MOS and assigned duties.  It documents a second back injury in service even without an STR entry for further support.

In regard to the Veteran's history of back pain, he told a VA examiner in February 2010 that he had a 20 year history of back pain.  This history would be consistent with an onset during service.  The Veteran's later statement of a 10 year history in June 2012 must be tempered with an assessment of all of the evidence of record, to include evidence of injury and treatment in service that predates both VA examinations in the pendency of this appeal.

The June 2012 examination was inadequate due to the examiner's misstatement of the evidence on record.  The Veteran must be afforded a new examination on remand that considers the STR evidence as well as lay evidence of a back injury in service.

As to the Veteran's joint pain issue, he did receive a general medical examination in February 2010.  There were findings listed in regard to joints with more specific findings regarding the Veteran's feet and back.  No opinion was expressed at the time in regard to the joints.  The examiner did find bilateral flat feet and pain in the metatarsal joints.  The examiner provided an addendum in June 2010.  He said the prior examination provided evidence of bilateral "mcp" pain and flat foot conditions.  He said the only joint pain was in the feet and back.  He added that the Veteran did not relate any other joint pain.

The Board notes that the Veteran was granted service connection for bilateral pes planus in April 2010.  

The June 2012 VA examination did not provide findings or an opinion in regard to the Veteran's claimed disability of joint pains.  A new examination is required to ensure compliance with the Board's prior remand.

As stated, the Board remanded the case for additional development in May 2012.  The AMC received the case that same month.  VA examinations that appear to have been done in conjunction with development of unrelated issues by the RO in St. Petersburg were associated with the claims folder that same month.  The examinations were dated in March 2011.  The examinations appear to be related to a Gulf War claim in general and included assessments of chronic fatigue syndrome, irritable bowel syndrome (IBS), and GERD.  

The AMC issued a rating decision that implemented the Board's grant of service connection for gastroesophageal reflux disease (GERD) on a secondary basis, and headaches on a direct basis, in May 2012.  The AMC relied on findings from the March 2011 examinations in determining a specific rating for the Veteran's GERD.

A review of records in Virtual VA shows that the St. Petersburg RO issued a rating decision that granted service connection for IBS in April 2012.  The grant was based on an opinion from the March 2011 examination.  The rating decision said the action was based on a claim made by the Veteran in October 2010.  This claim is not associated with the claims folder.  

A further review of the rating decision shows that the RO listed the evidence considered.  This included "VA Joints, Feet, and Spine Examinations, VAMC (VA medical center), Miami, Dated March 24, 2012."  This examination report is not of record and is not associated with Virtual VA.  Given the nature of the listed examinations, it is possible that it contains evidence relevant to the pending issues.  On remand, the report must be either included in the claims folder or made available in Virtual VA.  

The St. Petersburg RO issued a second rating decision in January 2013.  The rating decision addressed the issues of service connection for chronic fatigue syndrome and GERD.  The rating decision is available only in Virtual VA.  The narrative portion of the rating decision consists of a single page that does not address the issues decided.  The coded section of the decision contains a box that indicates service connection for chronic fatigue syndrome and GERD is denied.  The denial of service connection for GERD was on a direct basis.

There is no evidence of notice of this rating action having been provided at the time of this Board decision/remand.  

The Board notes that the Veteran was granted service connection for GERD by the Board in May 2012.  The AMC implemented this action by its own rating decision of May 2012.  On remand, the AMC/RO should ensure that any action taken by the RO does not affect the Veteran's already service-connected GERD disability.

Finally, the Veteran submitted a statement from a VA physician in support of his claim in November 2010.  The statement was in the nature of a form letter that addressed the fact that the Veteran was said to be permanently and totally disabled from seeking and sustaining any type of employment.  The disabilities listed included the Veteran's service-connected PTSD.  The physician also listed IBS and GERD as two additional disabilities that contributed to the Veteran's unemployability.  The Veteran was service-connected for PTSD at that time.

A review of the VA treatment records in Virtual VA do show that he has had a period of unemployment during the pendency of his appeal.  He has had the benefit of assistance from VA vocational rehabilitation and has attended college.  However, in light of the statement submitted, treatment record entries noting the Veteran's unemployment and that the Veteran is now also service-connected for GERD and IBS, a claim of entitlement to a total disability based on individual unemployment (TDIU) claim has been raised.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice as to how to substantiate a claim for entitlement to a TDIU rating.  The notice should also include the necessary information regarding VA's duty to assist and what the Veteran can do to assist in the development of his claim.  

2.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his back and joint pain disabilities.  The AMC/RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

In particular, the AMC/RO should obtain a copy of any joints, feet, or spine examinations from March 2012 as described in the list of evidence in the rating decision of April 2012.

3.  Only upon completion of the above development, the Veteran should be afforded a VA examination to evaluate his claim for service connection for his claimed back disability.  The claims folder and a copy of the remand section of this decision must be provided to the examiner and reviewed as part of the examination.  The examiner should indicate in the report that they have reviewed the claims folder as well as the remand section of this decision.  

All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.  Any medical records relied on by the examiner must be included in the claims folder or be available through Virtual VA.

The examiner is advised that the VA examiner from June 2012 noted that the STRs did not contain evidence of an incident of back pain during service.  However, there is an STR entry from November 1990 noting the Veteran was treated for back pain just prior to his deployment to Saudi Arabia.  The examiner also said the Veteran reported a 10-year history of back pain and this would be after his years of service.  The Veteran provided a 20-year history of back pain at the time of his VA general medical examination in February 2010.  This would place his onset of the claimed back pain during service.

Finally, the Veteran submitted a statement from a service comrade in July 2006.  The individual stated he witnessed the Veteran suffer a back injury while loading ammunition into a tank while they were in Operation Desert Storm in 1991.  He said the Veteran received medical treatment at the time and was limited in his lifting requirements.  The description of the injury is consistent with the Veteran's MOS and place and type of duty.  Even if the second treatment entry is not associated with the Veteran's STRs, the Board accepts the occurrence of the incident as described.

The examiner is requested to identify any and all disorders of the low back that are present.  The examiner is also asked to express an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any currently diagnosed back disorder is related to the Veteran's military service.

A complete rationale for any opinion expressed must be provided.  

4.  The Veteran should be afforded an examination to determine the etiology of any joint disability (other than his service-connected bilateral pes planus) present during the period of this claim.  The claims folder and a copy of the remand section of this decision must be provided to the examiner and reviewed as part of the examination.  The examiner should indicate in the report that they have reviewed the claims folder as well as the remand section of this decision.  

All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.  Any medical records relied on by the examiner must be included in the claims folder or be available through Virtual VA.

Based upon the review of the record and the examination results, the examiner should provide an opinion with respect to any joint disability currently present or present at any time during the pendency of the claim as to whether it is at least as likely as not (a 50 percent or better probability) that the disorder(s) is related to the Veteran's active service.  

A complete rationale for any opinion expressed must be provided.  

5.  After the requested medical opinion evidence is obtained, the reports should be reviewed to ensure they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).  Failure to ensure the adequacy of the examination reports may result in another remand.

6.  After undertaking any other development deemed appropriate the AMC/RO should re-adjudicate the issues on appeal as well as the issue of entitlement to a TDIU rating.  If any benefit sought is not granted, the Veteran, and his representative, should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AMC/RO.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


